FILED
                                                                               Mar 12 2020, 8:54 am

                                                                                   CLERK
                                                                               Indiana Supreme Court
                                                                                  Court of Appeals
                                                                                    and Tax Court




ATTORNEYS FOR APPELLANT
Michael R. Limrick
Hoover Hull Turner, LLP
Indianapolis, Indiana

Kathleen Cullum
Indiana Legal Services, Inc.
Indianapolis, Indiana

Megan Stuart
Indiana Legal Services, Inc.
Bloomington, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Name and                              March 12, 2020
Gender Change of R.E.,                                     Court of Appeals Case No.
Appellant-Petitioner.                                      19A-MI-2562
                                                           Appeal from the Newton Circuit
                                                           Court
                                                           The Honorable Jeryl F. Leach,
                                                           Judge
                                                           Trial Court Cause No.
                                                           56C01-1902-MI-110



Najam, Judge.




Court of Appeals of Indiana | Opinion 19A-MI-2562 | March 12, 2020                        Page 1 of 22
                                        Statement of the Case
[1]   In several opinions since 2014, this Court has made clear that a transgender

      person may obtain a change of name on government documents and a change

      of the gender marker on a birth certificate based only on a showing that the

      person is making the request in good faith and without a fraudulent or unlawful

      purpose. We have also repeatedly held that such petitioners are entitled to a

      waiver of the notice-by-publication requirement for their petitions and are

      likewise entitled to have their court records sealed to avoid the well known

      potential for harm or harassment to which our transgender population has been

      subjected.


[2]   Notwithstanding this Court’s clear and binding case law on these issues, when

      R.E., a transgender male, petitioned the trial court to change his name and

      gender marker on government records, the court demanded that R.E. publish

      his petition in a local newspaper; litigate the petition in open court; and submit

      medical evidence to show that R.E. had actually undergone a physical sex

      change. Not only did the trial court fail to uphold and apply the law but the

      court disparaged and manifested a bias toward R.E. based upon R.E.’s gender.


[3]   We reverse and remand with instructions that the court grant R.E.’s petition for

      a name change and a change of his gender marker without further delay.


                                  Facts and Procedural History
[4]   R.E. is a transgender male—he was born female, but he identifies as male. On

      February 4, 2019, R.E. filed in the trial court, pro se, a Verified Petition for

      Court of Appeals of Indiana | Opinion 19A-MI-2562 | March 12, 2020          Page 2 of 22
      Change of Name and Gender. Appellant’s App. Vol. 2 at 17. R.E.’s petition

      cited as support our opinion in In re Petition for Change of Birth Certificate, 22
N.E.3d 707 (Ind. Ct. App. 2014). Along with that request, R.E. filed a Verified

      Written Request for Waiver of Publication for the name change 1 and a Verified

      Written Request for Sealing of Record pursuant to Indiana Administrative Rule

      9(G), asserting that he is “aware of the high rates of violence against

      transgender people in Indiana and nationwide” and that, “as a transgender

      man, [he] fear[ed] that [he] will experience violence if the public knows of [his]

      gender transition.” Id. at 14, 16. In support of that request, R.E. cited our

      opinion in In re the Name Change of A.L., 81 N.E.3d 283 (Ind. Ct. App. 2017).


[5]   The trial court held its first hearing on R.E.’s request to waive publication and

      seal the record on March 5. At that hearing, the court engaged R.E. in the

      following colloquy:


               [R.E.]:        I am transitioning to male for [two] plus years now[]
               but have been representing as male public[ly] for [three] years. I
               believe it’s for my safety to not have it published in the
               newspaper, considering my identity. I would be discriminated
               against and possibly may face danger if it were to be published.
               Considering my unique name, I would be known who I was and
               I work [in the community]. I would feel like I would be a target
               for possible discrimination of any kind[], which would make my
               life harder and possibly may fear for my life.




      1
        As we have noted on multiple occasions, there is no statutory requirement to publish notice of intent to
      change one’s gender marker. In re the Name Change of K.H., 127 N.E.3d 257, 260 (Ind. Ct. App. 2019)
      (quoting In re the Name Change of A.L., 81 N.E.3d 283, 285 (Ind. Ct. App. 2017)).

      Court of Appeals of Indiana | Opinion 19A-MI-2562 | March 12, 2020                                Page 3 of 22
                                             ***


        THE COURT:                 . . . [H]ow long have you been transitioning?


        [R.E.]:       . . . [S]ocially, I have represented as male for [three]
        years, I have been on hormones for [two] years and seeing a
        therapist and doctor for [two] years.


        THE COURT:         And this case was originally filed but it was
        not sealed? Correct?


        [R.E.]:           Correct.


        THE COURT:                 And that has been a couple of months ago
        now?


        [R.E.]:           I think so, yes.


        THE COURT:                 Have any incidents arose in that period of
        time?


        [R.E.]:        Considering I have never openly showed my
        identity, I have always represented as . . . male[,] . . . I don’t look
        female . . . anymore, with these papers I have here . . . .


        THE COURT:                 Ok, what papers do you have there?


        [R.E.]:      They show the percentage and type of
        discrimination trans individuals [face].


        THE COURT:        Are those certified or any other way
        authenticated documents?

Court of Appeals of Indiana | Opinion 19A-MI-2562 | March 12, 2020                 Page 4 of 22
        [R.E.]:      Uhh, it is an article I got from the American
        Association for Justice.


        THE COURT:                 Is that something you printed off the internet?
        Is that what it is?


        [R.E.]:           I printed it off yesterday.


        THE COURT:                 Well, there are rules of evidence we have to
        follow . . . .


                                             ***


        [R.E.]:       I just don’t want to be a target of any, considering I
        live alone, or I might possibly lose my job considering it could be
        published and I work with the community . . . .


        THE COURT:                 Why do you feel you might lose your job?


        [R.E.]:      Because it might affect my work and I am not
        unfortunately protected f[rom] discrimination in that regard.


        THE COURT:                 How long have you had this current job?


        [R.E.]:           I have had this job for [several] years.


        THE COURT:                 And what identity did you obtain this job
        under?


        [R.E.]:      I obtained it . . . as female for the first year and now
        I have been representing as male [since then] . . . .



Court of Appeals of Indiana | Opinion 19A-MI-2562 | March 12, 2020                Page 5 of 22
                                                   ***


              THE COURT:                 So they know you have changed?


              [R.E.]:           Yes.


              THE COURT:                 So then if this is made public, then how
              would this . . . .


              [R.E.]:           Complaints of clients.


              THE COURT:         Is there anything else you would like to say in
              support of your request to seal the record?


              [R.E.]:       Just that I don’t want to be mainly a target for
              possible violence considering our type of people that get killed
              once we are known for who we are. . . .


                                                   ***


              THE COURT:           Considering what evidence I do have in front
              of me, I don’t believe you have shown enough for me to grant the
              request you are asking for. So, I’m going to deny the request to
              seal the record and deny the request for waiver of publication. So
              in order to go forward . . . you will have to publish [your petition]
              in the newspaper . . . for [three] consecutive weeks . . . .


      Tr. Vol. II at 5-8.


[6]   After R.E. had satisfied the court’s demand to publish notice of his petition, in

      June the court held a second hearing on his petition to change his name and

      gender marker. At that hearing, R.E. again testified that he had been

      Court of Appeals of Indiana | Opinion 19A-MI-2562 | March 12, 2020            Page 6 of 22
      transitioning to male for more than two years. R.E. then attempted to rely on

      medical records that would have corroborated his testimony, which records

      R.E.’s treating physician in Chicago had mailed directly to the court. But the

      court had refused to accept those documents and returned them to R.E.’s

      physician prior to the June hearing. As R.E. had not been served with notice by

      the court of that action, the court continued the hearing to July 24 in order for

      R.E. to again attempt to obtain his medical records.


[7]   Following the June hearing and prior to the July hearing, R.E. filed a verified

      statement with the court in which he attached both his treating physician’s

      statement that R.E. “has had the appropriate clinical treatment for gender

      transition to the new gender, male,” and that physician’s affirmation to the

      Indiana Bureau of Motor Vehicles of R.E.’s gender change. Appellant’s App.

      Vol. 2 at 41. In his verified statement to the court, R.E. asked the court to

      inform him if his submissions would not be admissible at the upcoming July

      hearing.


[8]   One week later, the court informed R.E. that “the documents submitted are not

      admissible” because they “fail to comply with Rule 702, [7]03, 704, 705, and

      803” of the Indiana Rules of Evidence. Id. at 42. Indiana Evidence Rules 702

      to 705 relate to expert testimony. Evidence Rule 803 relates to hearsay. R.E.

      responded to the court’s statement by requesting a continuance of the July

      hearing so that he “may submit exact evidence this Court requires.” Id. at 43.

      R.E. further asked the court to inform him “what evidence this Court requires.”

      Id.

      Court of Appeals of Indiana | Opinion 19A-MI-2562 | March 12, 2020        Page 7 of 22
[9]    The court then converted the July hearing on R.E.’s petition into a status

       hearing on R.E.’s request for a continuance. At that third hearing, the court

       informed R.E. that his medical records went to the “ultimate fact that the court

       needs to find,” that is, “whether or not you’ve gone through sufficient enough

       procedures to actually transition into a male,” and that his treating physician

       was not permitted to express an opinion on that point. Tr. Vol. II at 18. The

       court added:


               You submitted a letter from someone claiming to be a doctor.
               That is suggesting that they have the expertise in this area of
               genetics or gender determination, whatever it is, and they are just
               making a simple conclusion. So, to me, that doesn’t mean
               enough to where you have established the fact that you are in fact
               a male. I don’t know what he is basing that opinion on. I don’t
               know if he is a doctor and if he is a doctor who is qualified in this
               area.


       Id. at 19. The court then informed R.E. that it needed to know what

       information and procedures R.E.’s treating physician was “relying on to make

       that determination” of R.E.’s new gender identity in order for the court to

       accept his physician’s opinion. Id. at 20-21. The court then continued the

       hearing on R.E.’s petition to October.


[10]   Shortly after the July hearing, R.E. obtained counsel to assist him with his

       petition. On August 19, R.E.’s counsel moved to seal the court records of the

       proceedings based on the need to prevent harm to R.E. R.E.’s counsel further

       sought to have R.E.’s medical records admitted through a sworn statement by



       Court of Appeals of Indiana | Opinion 19A-MI-2562 | March 12, 2020         Page 8 of 22
       R.E.’s treating physician that those records had been kept in the course of the

       physician’s regularly conducted activity.


[11]   At the ensuing October hearing—the fourth hearing on R.E.’s petition—R.E.

       once again testified that he sought to seal the court’s records to avoid the

       potential for harm that he might face as a transgender person. He further once

       again testified that he had been presenting as male for several years despite

       having been born female. He added that his petition was being made in good

       faith and not in an attempt to defraud creditors, a position R.E. had maintained

       since his original February petition.


[12]   R.E.’s counsel then moved for the court to grant the petition. The court then

       engaged R.E.’s counsel in the following exchange:


               THE COURT:             Well, how can you determine whether it’s in
               good faith . . . if there’s no evidence before the Court as to what
               the actual gender of the individual is at this point in time?


               [COUNSEL]:         Well, he testified that his gender, that he is
               seeking a change in gender marker to male because he identifies
               as male . . . .


               THE COURT:           But just because he identifies as or she [sic]
               identifies as one or the other[] doesn’t mean that there is any
               evidence before the Court that that’s in fact what she [sic] is.


               [COUNSEL]:            Your Honor, I’m a little bit confused about,
               first, the pronoun . . . [b]ut also, he has testified that he identifies
               as male and that’s why he is changing his name and he is not
               seeking to defraud anyone. I don’t know what additional

       Court of Appeals of Indiana | Opinion 19A-MI-2562 | March 12, 2020             Page 9 of 22
        information the Court needs that would be appropriate . . . that is
        not some sort of medical certification.


        THE COURT:           The evidence before the Court is that she [sic]
        was born a female, and that is the marker on her [sic] birth
        certificate, and there . . . has been nothing before this Court
        presented to show that has changed.


        [COUNSEL]:          I mean, but he testified that he, for the last
        [two] years has transitioned and is on testosterone. I believe this
        Court can see he has a . . . beard and a deep voice.


        THE COURT:          And I don’t mean this insensitively, I’ve got
        an aunt that has a significant amount of facial hair too, that
        doesn’t make her a male.


        [COUNSEL]:            But what makes one male is that one
        identifies as one, that’s the legal standard here in Indiana.
        Whether or not the Court believes that one should be able to just
        change their name and gender marker because they identify as
        male is a separate issue to the legal standard that governs name
        and gender marker changes. I mean, we have a certification for
        the doctor’s letter that was previously submitted and was
        rejected . . . , we can certainly submit that but it is absolutely not
        the legal standard that any sort of medical documentation be
        presented to the Court.


        THE COURT:            Well here is where I stand. This is a Court of
        Law. There is a petition that’s been filed to change birth record
        and gender marker. The birth record, from what I have heard, is
        accurate. And I don’t have information before me to show that
        there has . . . been a change to this individual that justifies
        making a gender marker change.



Court of Appeals of Indiana | Opinion 19A-MI-2562 | March 12, 2020           Page 10 of 22
                                             ***


        There is a fact, you are male or you are a female, there are
        chromosomes, parents, XX XY, there’s other ones, but from
        what I understand, this person was identified correctly at birth as
        a female. There has been nothing presented to me that changes
        that basic makeup of male or female. I understand that from
        previous statements that he’s gone, she’s [sic] gone, whichever
        [sic], through procedures that makes her [sic] look more like a
        male, but that doesn’t prove to me that they are actually a
        female, or a male. It proves to me that it’s [sic] a female that
        now looks more like a male than like a female . . . .


        [COUNSEL]:          First, there’s no testimony that the
        assignment of female at birth is correct, just that’s what the
        assignment at birth was.


        THE COURT:                 I believe we had that testimony at the last
        hearing. . . .


        [COUNSEL]:           It . . . [is] like the double edge[d]
        sword, . . . you rejected the [d]octor’s letter because there was no
        expert affidavit but then you are letting the client testify that the
        assignment at birth is accurate event though that . . . should have
        been a medical determination[. B]ut . . . it sounds like what you
        are saying, under your view of gender and sex, you shouldn’t be
        able to get a name change without proving that you are
        biologically the sex you are seeking to change to, which I
        understand is a common view, but it’s not the legal view. . . .


                                             ***


        THE COURT:         . . . I have a petition that this person wants to
        change their gender identification from female to male. Alright?

Court of Appeals of Indiana | Opinion 19A-MI-2562 | March 12, 2020               Page 11 of 22
        I then need evidence to support that request, and so if you have
        that, I’m happy to review that.


        [COUNSEL]:           I do have that . . . . [I]t’s the . . . certification
        from the [d]octor . . . .


                                             ***


        . . . [T]he [d]octor[’s] letter addresses that, but that is not the legal
        standard[. F]rom 2014, . . . the Court of Appeals [in In re Birth
        Certificate] said . . . that the ultimate focus [is] on whether the
        [request] is made . . . in good faith [and] not for [a] fraudulent or
        unlawful purpose and not what medical treatments someone
        [h]as received. Someone under this standard could have received
        no medical treatments, they can just view themselves as male and
        as long as they are changing their gender marker to align with
        their internal sense of gender, that meets this state’s good faith
        standard.


        THE COURT:          So, your position is that gender has nothing
        to do with the physical body but the mental belief of what it
        should be?


        [COUNSEL]:                 Ye[s] . . . .


        THE COURT:            Well, and that’s where I guess our
        understanding of what good faith means differs. . . . My belief is,
        in order to be in good faith, it’s got to be factually accurate. And
        in this case, I don’t have that factual evidence.


        [COUNSEL]:        I think by saying factually accurate, you are
        imposing a medical standard . . . that does not exist in the
        law. . . .


Court of Appeals of Indiana | Opinion 19A-MI-2562 | March 12, 2020              Page 12 of 22
                                                    ***


               . . . The letter from the [d]octor . . . says that he has [had]
               appropriate clinical treatment f[or] transition.


               THE COURT:                 And that’s making a legal determination . . . .


               [COUNSEL]:                 It’s not, it’s a medical determination, the
               transition.


               THE COURT:          Well, any other evidence you want to submit
               to the Court today?


               [COUNSEL]:                 I mean, it seems like we are just going
               around . . .


       Id. at 30-37.


[13]   At the close of the October hearing, the court refused to seal the record and

       found “insufficient evidence to support the change of gender and[,] because the

       petition for name change is based on a request to make the name fit the

       gender,” the court found that “that is not going to be granted as well.” Id. at 39.

       In its written order, the court more specifically found and concluded as follows:


               Testimony and argument is provided regarding the request to
               prohibit public access. The Court finds that this is not a case
               where a decision is being made before any disclosure occurs.
               The case has been open to the public for many months. The
               nature of the Petition . . . was published in a newspaper of
               general circulation . . . on three occasions, the first of which
               being nearly six months ago. Petitioner reports that she [sic] has
               experienced no negative incidents regarding her [sic] petition
       Court of Appeals of Indiana | Opinion 19A-MI-2562 | March 12, 2020               Page 13 of 22
               during the pendency of this action. Based on this set of facts,
               Petitioner’s request to prohibit public access is denied.


               The case proceeds to final hearing . . . . While this Court
               acknowledges that a cause of action for gender change is
               recognized by our Courts, there is still a requirement that the
               Petitioner put forth sufficient evidence to justify awarding the
               relief sought. While the Court provided the Petitioner multiple
               opportunities to submit evidence in support of the petition, the
               only evidence before the Court regarding the Petitioner’s alleged
               change of gender was the Petitioner’s claim that she [sic]
               identifies as male. There is no evidence before the Court to prove
               that Petitioner’s gender has actually changed since the time of her
               [sic] birth. Petitioner did submit . . . a document from her [sic]
               attending physician. However, Petitioner failed to lay a proper
               foundation for the admissibility of the evidence and Petitioner
               failed to establish that the expert testimony contained therein
               rested upon reliable scientific principles. Accordingly, the Court
               finds that the document is inadmissible pursuant to Indiana
               [Evidence Rules] 702(a) and (b). The Court finds that Petitioner has
               failed to set forth sufficient evidence to meet even a minimal threshold of
               proof that her [sic] gender has actually been changed from female to male.
               Accordingly, the Court denies the Petitioner’s request for gender change.


               The Petitioner testified that the purpose of her [sic] request for
               change of name was to coincide with her [sic] request to change
               her [sic] gender . . . . Since the request for gender change is denied, the
               purpose . . . for change of name cannot be achieved and . . . is accordingly
               denied.


       Appellant’s App. Vol. 2 at 58-59 (emphases added).


[14]   About one week after the trial court’s judgment, R.E. filed his notice of appeal.

       Along with that notice, R.E. requested our Court to seal the appellate and trial


       Court of Appeals of Indiana | Opinion 19A-MI-2562 | March 12, 2020               Page 14 of 22
       court records. We granted that request shortly thereafter, and this appeal

       ensued.


                                          Discussion and Decision
                        1. The trial court used an erroneous legal standard in
                       determining R.E.’s petition to change his gender marker.

[15]   We first consider R.E.’s argument on appeal that the trial court erred when it

       denied his petition to change the gender marker on his birth certificate and, by

       extension, his request to change his name. Our resolution of this issue turns on

       the proper legal standard under which a petitioner for such requests must be

       held to demonstrate a basis for relief. We review such issues de novo. E.g., In re

       Birth Certificate, 22 N.E.3d at 708-10. We also note that a trial court abuses its

       discretion when it misapplies or misinterprets the law. E.g., Heraeus Med., LLC

       v. Zimmer, Inc., 135 N.E.3d 150, 152 (Ind. 2019). Further, to the extent that our

       review requires us to consider the trial court’s factual determinations, we will

       apply a clearly erroneous standard. E.g., In re A.L., 81 N.E.3d at 288.


[16]   It is apparent from the proceedings before the trial court that that court would

       not grant R.E.’s petition to change the gender marker on his birth certificate

       based on R.E.’s testimony alone but instead wanted some form of medical

       evidence that R.E. had actually undergone a physical sex change. 2 In 2014, we




       2
         It is not lost on this Court that, at three different points in the trial court proceedings, the court rejected
       R.E.’s medical evidence, each time for a different reason.

       Court of Appeals of Indiana | Opinion 19A-MI-2562 | March 12, 2020                                     Page 15 of 22
       considered another trial court’s similar belief and explicitly rejected it:


               We recognize the trial court’s concern over what evidence is
               required to support such a petition. In its order, the court queried
               in part:


                        Can the court grant such a request merely because
                        someone holds themselves out as a member of the other
                        gender? If so, how long must they hold themselves out as
                        a member of the other gender? Is gender reassignment
                        surgery required? Is hormone therapy required? Is a
                        medical opinion required?


               The legislature is free to craft specific requirements. Without
               such guidance, however, it is our view that the ultimate focus
               should be on whether the petition is made in good faith and not
               for a fraudulent or unlawful purpose.


       In re Birth Certificate, 22 N.E.3d at 709-10 (record citation and footnote omitted).


[17]   Thus, all R.E. had to show in order to obtain a change to the gender marker on

       his birth certificate was that his request was made in good faith and not for a

       fraudulent or unlawful purpose. There is no question that R.E. met that

       threshold. Moreover, R.E.’s genuine desire to have all identifying documents

       conform to his current physical and social identity is apparent. See id. at 710.


[18]   The trial court’s insistence that R.E. could not meet his burden on his petition

       without medical evidence of an actual physical change to R.E.’s body, that

       R.E.’s “gender has actually been changed from female to male,” is contrary to

       law. No such evidence or enhanced burden of proof is required to grant R.E.’s


       Court of Appeals of Indiana | Opinion 19A-MI-2562 | March 12, 2020            Page 16 of 22
       petition. The trial court was actually aware of our opinion in In re Birth

       Certificate, as R.E. explicitly cited it to the court on multiple occasions. The

       opinions of this Court are binding upon our trial courts. S.R. v. Ind. Dep’t of

       Child Servs. (In re M.W.), 130 N.E.3d 114, 116 (Ind. Ct. App. 2019). The trial

       court had no discretion to simply disregard our opinions. In its decision to

       deny R.E.’s petition to change his name on all identifying government

       documents and his gender marker on his birth certificate, the trial court erred as

       a matter of law. The decision of the trial court is reversed, and we remand with

       instructions for the trial court to grant R.E.’s petition to change his name on

       government-issued identifying documents and the gender marker on his birth

       certificate without further delay.


              2. The trial court unreasonably refused to seal R.E.’s court records.

[19]   We next address the trial court’s refusal to seal R.E.’s court records. To the

       extent this issue requires us to construe the legal standard applicable at the time

       of the trial court proceedings to the sealing of court records—Indiana

       Administrative Rule 9—our review is de novo. In re A.L., 81 N.E.3d at 288.

       Further, again, a trial court abuses its discretion when it misapplies or

       misinterprets the law. Heraeus Med., 135 N.E.3d at 152. And to the extent our

       review requires us to consider the trial court’s factual determinations, we will

       apply the clearly erroneous standard. In re A.L., 81 N.E.3d at 288.


[20]   Again, the trial court’s decision is clearly against this Court’s unambiguous

       precedent, and the trial court was specifically informed of the relevant case law.


       Court of Appeals of Indiana | Opinion 19A-MI-2562 | March 12, 2020          Page 17 of 22
In In re A.L., we noted that, while court records are generally publicly accessible

under Administrative Rule 9, there is


        an exception providing that a court record that would otherwise
        be publicly accessible may be excluded from public access upon a
        verified written request demonstrating that “[a]cess or
        dissemination of the Court Record will create a significant risk of
        substantial harm to the requestor . . . .” Admin. R. 9(G)(4)(a)(ii).


                                             ***


        [The trial court] found . . . that [the petitioner] did not establish
        that he had been subject to specific threats or violence . . . or that
        the public filing of such court cases has resulted in targeted
        violence against transgender individuals.


        . . . [T]o publish this notice would be to “out” [the petitioner] as
        a transgender man to the general public.


        [The petitioner] provided evidence that, as an out member of the
        transgender community, he would face a significantly higher risk
        of violence, harassment and homicide. . . . Publication of his
        birth name and new name would enable members of the general
        public to seek him out, placing him at a significant risk of harm.
        And in today’s day and age, information that is published in a
        newspaper is likely to be published on the Internet, where it will
        remain in perpetuity, leaving [the petitioner] at risk for the rest of
        his life. There was no evidence in opposition to [this] evidence.


        Under these circumstances, we find that [the petitioner]
        established that publication of notice of his petition for a name
        change would create a significant risk of substantial harm to him.
        As a result, the trial court should have granted his requests to seal


Court of Appeals of Indiana | Opinion 19A-MI-2562 | March 12, 2020          Page 18 of 22
               the record and waive publication pursuant to Administrative
               Rule 9. . . .


       Id. at 289-91


[21]   In a similar, subsequent opinion, we likewise stated:


               The trial court . . . deni[ed the petitioner’s] Administrative Rule 9
               petition[ and] noted that [the petitioner] had failed to provide
               evidence of “any violence that has resulted to [the petitioner”
               because of her gender . . . . [I]n A.L., . . . [t]his Court explicitly
               disapproved of that reasoning, noting the sobering statistics
               regarding the risk of harassment, violence, and homicide to the
               transgender population, both nationwide and in Indiana. . . .


               In other words, the fact that [the petitioner] did not provide
               evidence that she, herself, or other citizens of Indiana have been
               a target of violence is of no moment. The goal of Rule 9 is
               proactive; it seeks to prevent harm. To force petitioners to wait
               until they have already experienced that harm would vitiate the
               purpose of the rule.


       In re the Name Change of M.E.B., 126 N.E.3d 932, 936 (Ind. Ct. App. 2019)

       (citations and footnote omitted; emphasis in original).


[22]   Here, the trial court made the same errors that we reversed in In re A.L. and in

       In re M.E.B. when the court demanded that R.E. present some evidence of

       actual or imminent harm from the publication of his petition and the open court

       proceedings. Administrative Rule 9 requires no such evidence. R.E.’s

       testimony of the risk of harm faced by our transgender population is common

       knowledge and was easily sufficient to meet Administrative Rule 9’s

       Court of Appeals of Indiana | Opinion 19A-MI-2562 | March 12, 2020          Page 19 of 22
       requirements to waive publication and seal the court records. See id. (noting

       “the sobering statistics regarding the risk of harassment, violence, and homicide

       to the transgender population, both nationwide and in Indiana”). Moreover,

       the trial court’s October finding that this case had been open for “many

       months” and therefore should not be sealed was disingenuous—R.E. sought to

       seal the record from the outset, and it was the trial court’s refusal to do so that

       left the record open. Appellant’s App. Vol. 2 at 58. The trial court again erred

       as a matter of law when it disregarded the unmistakable opinions of this Court

       on these issues and held R.E. to a burden that our case law does not support.

       The court’s judgment is reversed, and we remand with instructions that this

       case shall remain sealed.


                            3. The trial court treated R.E. inappropriately.

[23]   Finally, we are obliged to address the fact that the trial court failed to treat R.E.

       with the respect R.E. deserves and that we expect from fellow judicial officers.

       Unfortunately, this is not the first such occasion we have had to publicly

       admonish one of our trial courts for such derision. In In re M.E.B., we noted:


               Throughout its order, the trial court fails or refuses to use [the
               petitioner’s] preferred pronoun. The order is also permeated with
               derision for [the petitioner]. We would hope that the trial courts
               of this state would show far greater respect (as well as objectivity
               and impartiality) to all litigants appearing before them.
126 N.E.3d at 934 n.1.




       Court of Appeals of Indiana | Opinion 19A-MI-2562 | March 12, 2020         Page 20 of 22
[24]   That same admonishment applies here even more. The trial court acted

       contrary to law when it did not apply the proper legal standards to R.E.’s

       petition, forced R.E. to publish notice in a newspaper and out himself as a

       transgender person, and, instead of ruling on a simple petition in a timely

       manner, dragged out that petition through four proceedings over the better part

       of year. The court refused to use R.E.’s preferred pronoun, not only making it a

       point to use the incorrect pronoun “she” but also unacceptably referring to R.E.

       as “it” and “whichever.” Tr. Vol. II at 32. The trial court also ridiculed R.E.’s

       appearance, comparing R.E. to an “aunt that has a significant amount of facial

       hair.” Id. at 31.


[25]   All parties in Indiana’s trial courts deserve to be treated with respect and

       dignity. The trial court’s treatment of R.E. here was disrespectful and

       inappropriate. As we said in In re M.E.B., “[w]e would hope that the trial courts

       of this state would show far greater respect (as well as objectivity and

       impartiality) to all litigants appearing before them.” 126 N.E.3d at 934 n.1.


                                                  Conclusion
[26]   The trial court erred in at least the following respects: when the court required

       R.E. to publish notice of his petition; when the court refused to seal the record;

       and when the court required R.E. to produce medical evidence of an actual

       physical change to R.E.’s body. In doing so, the trial court obstructed the

       timely disposition of R.E.’s petition and placed evidentiary burdens upon R.E.

       that were unjustified and contrary to law. And the court failed to treat R.E.

       with the respect and dignity to which R.E. is entitled. We reverse the trial
       Court of Appeals of Indiana | Opinion 19A-MI-2562 | March 12, 2020         Page 21 of 22
       court’s judgment and remand with instructions that the court grant R.E.’s

       petition without further delay. The record of this case shall remain sealed.


[27]   Reversed and remanded with instructions.


       Vaidik, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Opinion 19A-MI-2562 | March 12, 2020     Page 22 of 22